Title: To Thomas Jefferson from George Ross, 6 September 1808
From: Ross, George
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Fredericksburg Virginia6th. September 1808
                  
                  Not being acquainted with Mrs. Trists address and the in closed letter for yourself being intended for her care I have taken the liberty altho: not honored with a personal acquaintance of writing you and requesting that the letter for Mrs. Trist may be forwarded to her should she not at present be with your family as I understood she was when I left Philadelphia.
                  The letter and note from Doctor Brown were left on board the Vessel in which Mrs. Trist and myself were passengers for Baltimore but not with the information of the Captain until his arrival at that City & after Mrs. Trist had left us—Acquainted with the intimacy that Existed between that Lady and myself he intrusted me with the care of them, and they should long ere this hour been forwarded but I was in hopes of meeting Mrs. Trist myself in which I am disapointed as my business recalls me to the City of Philadelphia. 
                  I have the Honor To be Sir your Obt. Sevt.
                  
                     Geo. T. Ross 
                     
                  
               